Citation Nr: 1204281	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-44 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for residuals, subdural hematoma, currently rated 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 28, 1989, to September 19, 1989.  He had certified active duty from November 1989 to February 1999, which reportedly extended to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.  The Veteran testified at a Board hearing in November 2011; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2008, December 2008, and April 2009, the Veteran underwent VA examinations to assess the residuals of his disability.  The Veteran has testified that his disability has increased in severity, and he has stated that he has missed approximately 110 hours from work due to his headaches.  In light of the Veteran's testimony as to the frequency of his headaches and suggestion that his headaches may be productive of severe economic inadaptability, he should be afforded a new VA examination to assess the severity of his headaches.

At the Board hearing, the Veteran testified that he continues to seek treatment at the El Paso VA Medical Center (VAMC).  Subsequent to his hearing, he submitted copies of his treatment records, but in light of this matter being remanded, please associate updated VA outpatient treatment records for the period from June 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA outpatient treatment records for the period from June 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of his residuals, subdural hematoma.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  

The examiner should provide specific opinions addressing the degree to which his residuals of subdural hematoma is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.

The examiner should indicate the frequency of any characteristic prostrating attacks, and whether he has prolonged attacks productive of severe economic inadaptability.

The examiner should provide an opinion as to the impact the Veteran's disability has on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected headaches, and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

3.  After completion of the above, the RO should readjudicate entitlement to an initial increased rating for residuals, subdural hematoma.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


